UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2305


DEBORAH A. HYATT,

                Plaintiff – Appellant,

     v.

PRUDENTIAL INSURANCE CO. OF AMERICA; THERMO FISHER SCIENTIFIC,
INC. HEALTH & WELFARE PLAN; THERMO FISHER SCIENTIFIC, INC.,

                Defendants – Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00035-MR)


Submitted:   January 22, 2016            Decided:    February 17, 2016


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter E. Daniels III, DANIELS LAW FIRM, PC, Asheville, North
Carolina, for Appellant. Ian H. Morrison, SEYFARTH SHAW LLP,
Chicago, Illinois, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Deborah       A.    Hyatt     appeals     the    district      court’s    order

dismissing, under Fed. R. Civ. P. 12(b)(6), her civil action

seeking     relief      pursuant    to   the    Employee       Retirement      Income

Security Act of 1974 (“ERISA”), as amended.                     On appeal, Hyatt

raises two issues: (1) whether her complaint was timely filed

according    to    the    plain    language    of    the    ERISA   plan;   and   (2)

whether an ambiguity existed in the ERISA plan language that

rendered     the     granting      of    Prudential’s        motion   to      dismiss

erroneous.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Hyatt v. Prudential Ins. Co. of Am., No. 1:14-

cv-00035-MR (W.D.N.C. Oct. 31, 2014).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                          2